Citation Nr: 1512951	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-31 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In her September 2014 substantive appeal, the Veteran requested a Board video conference hearing in connection with the claim on appeal.  The record does not reflect that the RO has scheduled the video conference hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Board video conference hearing so that she may provide evidence in support of her claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




